DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/14/2020, 01/27/2021 and 07/28/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-25 and 27-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Glezer et al. (hereinafter Glezer) US 2012/0178091 as cited in the IDS dated 07/28/2021.
Regarding claim 21, Glezer discloses a cartridge (assay cartridge paragraph [0156])  comprising: a substrate including a polymerase chain reaction (PCR) zone including paragraph [0110]: a first heating region paragraph [0156]; a second heating region paragraph [0156] spaced away from the first heating region shown in at least Fig. 6c; a detection region paragraphs [0071, 0108 and 0110]; and a microchannel formed in the substrate paragraphs [0071, 0073 and 0078-0080], the microchannel configured to receive a fluid flowing therethrough, the microchannel passing through the first heating region and second heating region to thermally cycle the fluid, and the microchannel passing through the detection region after the fluid has been thermally cycled paragraph [0156]. Also see whole document.
Regarding claim 22, Glezer discloses wherein the detection region is arranged between the first heating region and the second heating region as shown in Fig. 6c and discussed in at least paragraphs [0118 and 0156].
Regarding claim 23, Glezer discloses a cover paragraphs [0080-0081 and 0083] having a first side and second side, the second side of the cover attached to the first side of the substrate and enclosing the microchannel.
Regarding claim 24, Glezer discloses, wherein the cover is made of a transparent material (plastic film such as mylar film paragraph [0081]). Also see paragraphs [0106 and 0151].
Regarding claim 25, Glezer discloses wherein the transparent material is made of  glass paragraph [0151] or a polymer (plastic film such as mylar film paragraph [0081]).
Regarding claim 27, Glezer discloses wherein the microchannel extends into a pre-PCR zone (purification zone) that preheats the fluid prior to the fluid entering the polymerase chain reaction (PCR) zone, wherein the first heating region of the PCR zone extends to include an area of the substrate occupied by the pre-PCR zone paragraphs [0023-0024, 0071, 0104 and 0110].
Regarding claim 28, Glezer discloses a blister formed on the first side of the cover, the blister containing a fluid and being fluidly coupled to the PCR zone, such that, when the blister is compressed, the fluid flows into the PCR zone paragraphs[0083 and 0090-0091].
Regarding claim 29, Glezer discloses wherein the substrate is made of glass, silicon or a polymer [0151].
Regarding claim 30, Glezer discloses wherein the substrate includes two or more polymerase chain reaction (PCR) zones as shown in Figs. 6a and 6c and discussed in paragraphs [0007-0009, 0030, 0118 and 0156].
Regarding claim 31, Glezer discloses wherein the microchannel includes a plurality of interconnected segments, wherein each segment is arranged to perform a thermal cycle on the material flowing through the microchannel, the thermal cycle including passing through the first heating region followed by passing through the second heating region [0071, 0073 and 0078-0080].
Regarding claim 32, Glezer discloses wherein the intereconnected segments form a meander (serpentine paragraph 0157]), such that a number of thermal cycles to which the fluid passing through the microchannel is exposed increases as the fluid progresses through the meander as shown in Figs. 6a and 6c and discussed in at least paragraph [0118].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Glezer et al. US 2012/0178091 as applied above to claims 21-25 and 27-32.
Regarding claim 26, Glezer does not explicitly disclose a first heating element arranged on the first side of the cover in the first heating region; and  a second heating element arranged on the first side of the cover in the second heating region. 
However, Glezer does disclose that the cartridge body's functional surfaces are sealed using cover layers to form the fluidic network paragraph [0081]. Glezer also discloses that heating elements interface with the cartridge through a heater block positioned on the top side and two bottom heater plates; and the lower heaters are two flat heaters separated by an air gap that thermally insulates them from each other paragraph [0156]. Therefore, Glezer suggests a first heating element arranged on the first side of the cover in the first heating region; and  a second heating element arranged on the first side of the cover in the second heating region.
Therefore, it would have been obvious to one of ordinary skill in the art to provide a first and second heating element on the first side of the cover to heat and maintain two different temperatures for denaturing cycles and anneal/extend cycles in order to carry out PCR amplification(s).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYDIA EDWARDS whose telephone number is (571)270-3242. The examiner can normally be reached on Monday-Thursday 6:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LYDIA EDWARDS/Primary Examiner, Art Unit 1796